Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim amendment filed April 5, 2022 are entered.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claim(s) 24-54 is/are generic to the following disclosed patentably distinct species:
A species must be elected for each letter.  The election should be consistent with the group election above and other species election.  
A)   one species of FGFR-TACC fusion protein;
B)   one species of chemical modification of claim 26;
C) one species of FGFR protein of claim 3 and 15;
D) one species of SEQ ID NO: of claim 33;
E) one species of SEQ ID NO: of claim 34;
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Since each activity requires a unique search of the function in the literature databases and undue search burden would be imposed on the examiner if all of the functions were examined on one patent application.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Applicant in the response filed on April 5, 2022 a provisional election was made without traverse to prosecute the invention of species A) fusion protein = FGFR3-TACC3;
B) chemical modification = fluorescent molecule; C) breakpoint = SEQ ID NO:85; 
D) SEQ ID NO:80 = claim 34 and 44.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. §1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).

New claims 24-54 are pending.  Claims 1-23 are canceled. Claim 35-40, 42, 45-46, 48, 50-52, 54 are withdrawn.  Claims 24-34, 41, 43-44, 47, 49, 53 are examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-25, 29-34, 43-44, 47, 49, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) is/are directed to a naturally occurring product.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
The rationale for this determination is explained below and is based on USPTO’s 2014 and 2016 Interim Guidance on Patent Subject Matter Eligibility, called ‘‘Interim Eligibility Guidance’’ (published in Federal Register /Vol. 79, No. 241 /Tuesday, December 16, 2014) for use by USPTO personnel in determining subject matter eligibility under 35 U.S.C. 101 in view of recent decisions by the U.S. Supreme Court (Supreme Court). In Mayo Collaborative Services v. Prometheus Laboratories, Inc. (Mayo) 101 USPQ2d 1961, 1965-1966 (SC 2012) it was stated:
“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972). And monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it. (Emphasis added)
Still, as the Court has also made clear, to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words “apply it.”
Our conclusion rests upon an examination of the particular claims before us in light of the Court’s precedents. Those cases warn us against interpreting patent statutes in ways that make patent eligibility “depend simply on the draftsman’s art” without reference to the “principles underlying the prohibition against patents for [natural laws].” Flook, supra, at 593. They warn us against upholding patents that claim processes that too broadly preempt the use of a natural law. Morse, supra, at 112– 120; Benson, supra, at 71–72.
And they insist that a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an “inventive concept,” sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself. Flook, supra, at 594; see also Bilski, supra, at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant post solution activity’” (quoting Diehr, supra, at 191–192)). (Emphasis added)
We find that the process claims at issue here do not satisfy these conditions. In particular, the steps in the claimed processes (apart from the natural laws themselves) involve well-understood, routine, conventional activity previously engaged in by researchers in the field. At the same time, upholding the patents would risk disproportionately tying up the use of the underlying natural laws, inhibiting their use in the making of further discoveries. (Emphasis added)
The claims are drawn to a synthetic polynucleotide or complement thereof with a chemical modification generically which encompass naturally occurring products or non-naturally occurring products that are not markedly different from naturally occurring products.  The product generically drawn to a synthetic polynucleotide or complement thereof encompass naturally occurring genomic DNA with a breakpoint which is found in nature because they have the same sequence.  Claims are drawn generically to the synthetic polynucleotide or complement thereof which does not have a different functional characteristics which is same nucleotide sequence of the naturally occurring genomic breakpoint.  Under the holding of Myriad, isolated but otherwise unchanged nucleic acid is not eligible because it is not different enough from what exists in nature to avoid improperly tying up the future use and study of naturally occurring gene.   In University of Utah Research v. Ambry Genetics Corporation,  the courts held that the claims drawn to primers are natural product and ineligible under 35 USC 101.  The claim limitation “chemical modification” does not impart a significantly more than the judicial exception because the claim limitation is generic and does not provide significantly more structural change.  Eligibility requires more than the “hand of man” but claimed product must be both non-naturally occurring and markedly different from naturally occurring products.  The claim as a whole does not recite meaningful limitations that add something of significance to the judicial exception.  The claims are recited at a high level of generality such that the products encompass naturally occurring products.  The products must be used by others to apply the judicial exception.  The products are drawn to well-known and routine claim limitations using the natural products and the product is drawn to nothing more than a mere field of use because the similar products were well known to one of skill in the art.  The claim limitations are insignificant extra-solution activity because the claim limitations are generically drawn to other natural products or were well known to one of skill in the art in the ion channel art.  The Association for Molecular Pathology v. Myriad Genetics, Inc. 569 U.S. __, 133 S. Ct. 2107 2116, 106 USPQ2d 1972 (2013) held that naturally occurring products or non-naturally occurring products that are not markedly different from naturally occurring products are not patentable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 24-25, 29-34, 43-44, 47, 49, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Still et al. (Genomics, 1999) .
Still et al. disclose TACC3 and FCFR3 gene mapping using PCR oligonucleotides near the breakpoints associated with multiple myeloma in chromosome 4 (abstract, page 166).  The PCR oligos are 10-30 nucleotides long (page 166).  The gene on the genome has the same sequence inherently.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 24-34, 41, 43-44, 47, 49, 53  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Still et al. (Genomics, 1999) in view of Schuelke (Nature Biotech., 2000).
Still et al. disclose TACC3 and FCFR3 gene mapping using PCR oligonucleotides near the breakpoints associated with multiple myeloma in chromosome 4 (abstract, page 166).  The PCR oligos are 10-30 nucleotides long (page 166).  The gene on the genome has the same sequence inherently.  Still does not disclose the fluorescent labeled polynucleotide.
	Schuelke teach the fluorescent labeled PCR oligonucleotides (page 233).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the fluorescent labeled oligonucleotide into the oligos of the Still.  One of ordinary skill in the art would be motivated to use the fluorescent label to expedite the reading of the results over the traditional radioactive labeling.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646